WAR'D, Circuit Judge
(dissenting). The Circuit Court of Appeals for the Third Circuit in Fidelity Co. v. Expanded Metals Co., 183 Fed. 568, 106 C. C. A. 114, is tire first of such courts to construe the concluding words of section 1000, Rev. Stat. .(Comp. St. § 1660), “or all costs only where it is not a supersedeas as aforesaid.” The construction adopted by that court and approved by the majority opinion is that the words “all costs,” in a bond on appeal which is not a supersedeas, cover costs of the lower courts as well as of the appellate court. This heing wholly inconsistent with the long-established practice of this circuit, further consideration of the question may be excused.
It is, of course, clear that a supersedeas bond under our rule 12 and Supreme Court rule 29 covers and should cover the costs of both courts; this because the successful party is deprived of his right of issuing execution on his judgment pending appeal and because he should also be secured for his costs *on appeal if the judgment be affirmed. But I think that the defeated party has a right to an appeal, if it in no way prejudices the present rights of the successful party and does secure him for his future costs if the appeal fail. It is upon this theory that the practice in this circuit has always been to fix the amount of a bond on appeal, which is not a supersedeas, with reference only to the costs of this court or of the Supreme Court on appeal to it. No attention whatever is paid to the costs of the District Court, which are almost always more than the costs either of the Circuit Court of Appeals or of the Supreme Court. The bond on appeal to this *685court, and from the Circuit Court of Appeals to the Supreme Court, is almost invariably in the sum of $250. Of course, if the bond in the Supreme Court is to cover, not only its costs and costs of the Circuit Court of Appeals and of the District Court, such an amount is absurdly inadequate. This very case is typical of the practice. The costs of the District Court were $716.63 and yet the bond on appeal was but for $500, so that it cannot have been intended to cover more than the costs of the appellate court.
Appeals should be as far as possible matters of right, and we ought not to impute to Congress an intention to discourage them, by making it a condition that the appellant shall secure the costs already incurred for which the successful party may issue execution, as well as the costs he may be entitled to in the appellate court, unless the language of the statute compels it. If the bond on'appeal covers the costs of the lower court, then it is really a supersedeas as to them, and the successful party should not be allowed both to have a bond and to issue execution pending the appeal.
The Circuit Court of Appeals for the Third Circuit arrives at its conclusion by holding that the words “all costs,” in the case of a bond that is not a supersedeas, must be the same costs as are covered by a supersedeas bond, viz. the costs of both courts. Admitting that the words are capable of this construction, they are also capable of being construed as all costs of the appellate court, which as it seems to me better reconciles the protection the successful party should have with the right of the defeated party to an appeal.
Surety companies generally have adopted a form of appeal bond for costs containing the condition that the appellant “shall prosecute its appeal to effect, and answer all damages and costs, if it fails to make its plea good.” This is the wording of the bond in this case, and was of the bond in the case in the Third Circuit. It is the language of a supersedeas bond, and the Circuit Court of Appeals for the Third Circuit pointed out that the word “damage” should not have been included. But the real test whether a bond is a supersedeas or for costs only is whether the amount secures the amount of the judgment and costs. The word “damages” is inserted in bonds for costs to cover the damages, which are not costs, awarded in case of appeals taken for delay under our rule 30 (150 Fed. xxxv, 79 C. C. A. xxxv) and Supreme Court rule 23 (32 Sup. Ct. xi).
I think the order should be affirmed.